Judgment, Supreme Court, New York County (Barbara R. Kapnick, J.), entered March 1, 2007, granting dismissal of the complaint, affirmed, without costs. Appeal from order, same court and Justice, entered on or about February 13, 2007, which denied plaintiffs’ motion for a preliminary injunction and granted the motion by defendants Cardinal Egan and Church of St. Brigid to dismiss, dismissed, without costs as subsumed in the appeal from the judgment.
The issue in this case is not, as the dissent posits, “whether the parishioners of an incorporated Roman Catholic church in lower Manhattan have any rights in a property dispute with Cardinal Egan,” but whether, or to what extent the courts should intervene in the internal governance of a hierarchical church.
*376Plaintiffs’ claims of breach of fiduciary duty and the impropriety of defendants demolishing the church without plaintiffs’ authorization were considered and rejected in a prior action (30 AD3d 356 [2006]). In affirming the court’s decision that the disposition of the church property and funds at issue were matters well within the ecclesiastical purview of defendants, we specifically adhered to the long-standing and sensible prohibition against court involvement in the governance and administration of a hierarchical church, citing Serbian Eastern Orthodox Diocese for United States and Canada v Milivojevich (426 US 696 [1976]). It is beyond cavil that the Roman Catholic Church is such a hierarchical church. Although plaintiffs attempt to recast this action as claims allegedly arising after the first action was decided, it is clear that the present claims derive from the same circumstances as those dismissed in the first action, i.e., defendants’ decision to demolish the church, and therefore must also be dismissed (North Am. Van Lines, Inc. v American Intl. Cos., 38 AD3d 450 [2007]). Nor do Religious Corporations Law §§ 5, 90, 91 and 92 require a different result, as those sections clearly vest approval authority for all actions taken by the trustees of an incorporated church in “the archbishop or bishop of the diocese to which such church belongs” (see specifically §§ 5, 91; see also Pappas v Greek Orthodox Archdiocese of N. & S. Am., 30 AD3d 286 [2006], lv denied 8 NY3d 803 [2007], cert denied 552 US —, 128 S Ct 86 [2007]).
Plaintiffs remaining claim, that the demolition permit was issued based on a false statement that could not later be ratified (cf. Downey v Lackawanna City School Dist., 51 AD2d 177 [1976]), is without factual or legal support. Concur—Sullivan, J.P., Buckley, Gonzalez and Sweeny, JJ.